UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2011 Commission File Number 001-35298 OCEAN RIG UDW INC. 10 Skopa Street, Tribune House 2nd Floor, Office 202, CY 1075 Nicosia, Cyprus (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT On December 23, 2011 Ocean Rig UDW Inc. (the "Company") held its 2011 Annual General Meeting of Shareholders (the "Meeting"). The following proposals were approved and adopted at the Meeting: 1. the election of Mr. George Economou as a Class A Director of the Company to serve until the 2014 Annual General Meeting of Shareholders; 2. the appointment of Ernst & Young (Hellas) Certified Auditors Accountants S.A., as the Company's independent auditors for the fiscal year ending December 31, 2011; and 3. the delisting of the Company's common shares from the Oslo Bors or, alternatively, the Oslo Axess, as applicable, if, and only if, such delisting should be determined by the Company's board of directors to be in the best interests of the Company and its shareholders, and to authorize the Company's board of directors, in its discretion, to apply for and effect such delisting at any time on or prior to the Company's 2016 Annual General Meeting of Shareholders. The Company has requested an indefinite extension for the proposed listing date on the Oslo Bors, or alternatively, the Oslo Axess. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OCEAN RIG UDW INC. Dated:December 30, 2011 By: /s/George Economou George Economou Chief Executive Officer
